DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 15 references use of special tooling for decoupling one of the component bases from the interior.  While the specification text broadly references this, no clear description is provided in either the specification or drawings that would enable one of ordinary skill in the art to understand this construction.  For example, the illustrated base components are shown merely as a rectangular flat element at the bottom of a support post – e.g. see base element 210 in figure 13 and base element 238 in figure 12.  Moreover, the interior mechanical interfaces of the floor regions which receive the .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, “its respective adjacent regions” lacks clear antecedent support and could be written as –respective adjacent regions—for clarity as best understood.
Claim 15, “the mechanical interfaces associated with the region” lacks clear antecedent basis.  Additionally, the exact configuration of the device is not understood for the reasons discussed above with regard to the section 112, first paragraph rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Westfall ‘261.
Westfall teaches a vehicle comprising an interior (at 2) with a plurality of different and distinct regions (elements 10), each region of the plurality of different and distinct regions comprising one or more mechanical interfaces associated therewith (i.e. the interfaces at 20+), and for each region of one or more regions of the plurality of different and distinct regions, at least one modular interior unit (e.g. element 110) comprising an interior element (e.g. the seat of element 110) and a base (51, 52+) mechanically interfaced with the interior via the one or more mechanical interfaces associated with the region.
Claims 1, 19, and 20, the disclosed vehicle of Westfall is a driven vehicle and illustrates interior configurations that are devoid of a driver station – e.g. see figure 4B etc.  While not explicitly stated in the specification text, it would be clear to one of ordinary skill in the art that the disclosed vehicle would define an autonomous vehicle as broadly claimed.
Claim 2, see element 110.

Claim 4, at least the back of one of elements 110 would provide privacy and reads on a privacy partition as broadly claimed.
Claim 5, to the extent that at least a tie-down anchor of a wheelchair restraint could be secured to slots 20 (i.e. “hardware”), the device is deemed to define hardware configured as broadly claimed.  Additionally, in as much as a wheelchair per se is not a positively recited element of the instant combination, the functional language relating thereto is given little patentable weight.
Claims 6-8 and 14, the device is configured as broadly claimed.
Claim 9, see column 7, lines 3-6; figure 1; etc.
Claims 10 and 11, see figure 1.
Claims 12 and 13, at least the configurations of figures 4A and 4B teach rows configured as broadly claimed.
Claim 15, the device could interface with tooling and is configured as broadly claimed. Note also, in view of the issues under section 112 discussed above, the claim is being interpreted as best understood.
Claims 16-18, note attachment positions of table 130 in figure 4B etc.  The device is configured as broadly claimed.
With additional regard to claim 19, note the rows illustrated in figure 1.
With additional regard to claim 20, the device is configured as broadly claimed – e.g. note seat 110.





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Westfall ‘261 in view of Farooq et al. ‘802.
Regarding claims 1-20, Westfall teaches all of the claimed features as discussed above regarding these claims.  If the driven vehicle of Westfall is not considered to be an autonomous vehicle, then the following applies.
Farooq et al. teaches a conventional autonomous vehicle which provides for automatic driving functions without the need for operator input.
In order to provide for ease of vehicle operation, it would have been obvious to one of ordinary skill in the art to construct the vehicle of Westfall as an autonomous vehicle in view of the teachings of Farooq.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Westfall ‘261 in view of Farooq et al. ‘802 and Featon et al. ‘392.
Regarding claim 5, Westfall as modified by Farooq et al. teaches all of the claimed features as discussed above.    Moreover, as discussed above, Westfall is deemed to fairly teach hardware for securing a vehicle as broadly claimed and as best understood.  If, however, Westfall is not deemed to teach hardware as recited then the following applies.
Featon teaches a securement hardware assembly for use in retaining a wheelchair during transport.  The reference teaches the use of mating hardware (e.g. elements 14, 17+ seen in figures 2-4 etc.) which is used to secure the wheelchair to the floor of a transport vehicle.  Note the component receiving key-hole vehicle floor slot 17 of Featon is very similar in construction to the component receiving key-hole vehicle floor slot 20 of Westfall – compare figure 3 of Featon with figure 3A of Westfall.
In order to provide for secure transport of a wheelchair and therefore provide more system flexibility, it would have been obvious to one of ordinary skill in the art to utilize floor slot engaging hardware for wheelchair transport at the floor slot locations of Westfall as modified by Farooq et al. in view of the teachings of Featon.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Westfall ‘261 in view of Lalague ‘082.
Regarding claim 4, Westfall is deemed to teach all of the claimed features as discussed in paragraph 4 above.    If the driven vehicle of Westfall, however, is not considered to be an autonomous vehicle, then the following applies.
Lalague ‘082 teaches a conventional autonomous vehicle which provides for automatic driving functions without the need for operator input.

Moreover, as discussed above, Westfall is deemed to fairly teach a privacy partition as recited.  If, however, Westfall is not deemed to teach a partition as claimed then the following applies.
Lalague teaches use of a movable partition in a reconfigurable interior of an autonomous vehicle – e.g. see movable partition including element 60 in figures 1 and 3 etc. 
In order to provide for more comfort for an occupant or more system flexibility, it would have been obvious to one of ordinary skill in the art to provide a movable partition for one of the modular interior elements  of the Westfall in view of the teachings of Lalague.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamasaki and Rumpel et al. are cited as additional examples of seat attachment assemblies known in the art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616